97 F.3d 722
Fannie HARRISON, Appellee,v.NISSAN MOTOR CORPORATION IN U.S.A., Appellant.
No. 95-1300.
United States Court of Appeals,Third Circuit.
Nov. 4, 1996.

(D.C. Civ. No. 94-cv-06791).
Before:  BECKER, ROTH, and McKEE, Circuit Judges.
Prior report:  97 F.3d 718.
ORDER
BECKER, Circuit Judge.


1
The Petition for Panel Rehearing is granted, and the opinion of the panel filed October 9, 1996 is vacated.  The Clerk shall relist the matter before the panel at the convenience of the Court.


2
The Petition has been granted because, upon investigation after the Petition for Panel Rehearing was received, it appeared that neither the papers filed by Nissan pursuant to the remand for supplementation of the record, nor the certification of the district court supplementing the record were ever received by the panel.  It appears that, although they were docketed in the district court, they were never transmitted to the Clerk of this Court.  The only supplementation that the panel saw was that submitted by the plaintiff, which apparently had been filed directly by the plaintiff in this Court, and the Court filed its opinion based on a one-sided supplementation.